Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment filed 1/4/2021 has been entered.  Claims 1-12 are pending.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2020/0019236 to Parkinson in view of U.S. Patent 5,486,841 to Hara and U.S. Publication 2018/0003919 to Song. 

Regarding claim 1, Parkinson teaches a head-mounted display, comprising:
a wearable component (see Fig. 2A HUD 20 and paragraph 30);
a display device, movably disposed on the wearable component (see Fig. 2A display 44 connected to pivoting/rotating devices aka display boom 26 and paragraph 32); and 
at least one sensor, connected to the display device (see paragraph 58 regarding gyro sensors/accelerometers); 
a base assembly, pivotably disposed on the wearable component about an axis (see Fig. 2A boom assembly 26 and paragraph 32, from either 34 or 32 joints, the base pivots from an axis normal to the joints);
wherein a position of the display device is related to a sensing result of the at least one sensor (see Fig. 6 and paragraphs 55-57 and 60).
Parkinson does not teach a frame, linearly slidably disposed on the base assembly along a direction substantially parallel to the axis of the base assembly, and the display device disposed on the frame so that the display device is movably disposed on the wearable component; and wherein the base assembly comprises a base part and two front shells, the base part is pivotably disposed on the 
However, Hara teaches a frame, linearly slidably disposed on the base assembly along a direction substantially parallel to the axis of the base assembly, and the display device disposed on the frame so that the display device is movably disposed on the wearable component (see Figs. 20, 6 and 8 and column 7, lines 58-67).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the linearly sliding display assembly of Hara with the HUD of Parkinson to incorporate a user friendly adjustment from a similar HUD display for predictable results.
Parkinson in view of Hara does not teach wherein the base assembly comprises a base part and two front shells, the base part is pivotably disposed on the wearable component about the axis, the two front shells are respectively disposed on two opposite sides of the base part, and two opposite ends of the frame are respectively movably located in the two front shells along the axis of the base assembly.
However, Song teaches wherein the base assembly comprises a base part and two front shells, the base part is pivotably disposed on the wearable component about the axis, the two front shells are respectively disposed on two opposite sides of the base part, and two opposite ends of the frame are respectively movably located in the two front shells along the axis of the base assembly (see Figs. 2 and 3 with the two shells 101 and the frame 151 which paragraph 169 describes is adjustable with a motor to move linearly in the shells).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the linearly sliding display into base assembly shells of Song with the HUD of Parkinson to incorporate a user friendly adjustment from a similar HUD display for predictable results to line up the display frame with the user’s eyes for comfort.

Regarding claim 2, Parkinson in view of Hara and Song teaches the head-mounted display according to claim 1.  Parkinson teaches wherein the display device further comprises at least one optical module (see paragraph 31), and an inclination of the at least one optical module relative to the wearable component is related to the sensing result of the at least one sensor (see Fig. 2A paragraph 55).

Regarding claim 3, Parkinson in view of Hara and Song teaches the head-mounted display according to claim 1.  Parkinson teaches wherein the display device further comprises at least one optical module (see paragraph 31), and a position of a symmetric center line of the at least one optical module is related to the sensing result of the at least one sensor (see paragraphs 55 and 60).

Regarding claim 4, Parkinson in view of Hara and Song teaches the head-mounted display according to claim 1.  Parkinson teaches wherein the display device is pivotably disposed on the wearable component (see paragraph 32), and an amount of pivoting of the display device relative to the wearable component is related to the sensing result of the at least one sensor (see paragraphs 55-57 and 60).

Regarding claim 5, Parkinson in view of Hara and Song teaches the head-mounted display according to claim 4.  Parkinson teaches wherein the at least one sensor further comprises a gravity sensor (see paragraph 58 gyroscope).

Regarding claim 6, Parkinson in view of Hara and Song teaches the head-mounted display according to claim 5.  Parkinson teaches further comprising a first driving component (see Fig. 2A boom 

Regarding claim 7, Parkinson in view of Hara and Song teaches the head-mounted display according to claim 1.  Parkinson teaches wherein the display device is slidably disposed on the wearable component, and an amount of sliding of the display device relative to the wearable component is related to the sensing result of the at least one sensor (see Fig. 2A boom assembly 26 and paragraphs 32 and 54-57).

Regarding claim 8, Parkinson in view of Hara and Song teaches the head-mounted display according to claim 7.  Parkinson teaches wherein the at least one sensor further comprises at least one eye-tracking sensor (see paragraph 40).

Regarding claim 9, Parkinson in view of Hara and Song teaches the head-mounted display according to claim 8.  Parkinson teaches further comprising a second driving component, wherein the second driving component is configured to drive the frame to slide relatively to the base assembly, the display device and the at least one eyetracking sensor are disposed on the frame, and the display device activates the second driving component according to a sensing result of the at least one eyetracking sensor (see paragraphs 40 and 54-57).

Regarding claim 10, Parkinson in view of Hara and Song teaches the head-mounted display according to claim 1.  Parkinson teaches further comprising a first driving component, and a second 

Regarding claim 11, Parkinson in view of Hara and Song teaches the head-mounted display according to claim 10.  Parkinson teaches wherein the at least one sensor further comprises a gravity sensor and at least one eye-tracking sensor, the display device activates the first driving component according to a sensing result of the gravity sensor (see paragraph 58), and the display device activates the second driving component according to a sensing result of the at least one eye-tracking sensor (see paragraph 40).

Regarding claim 12, Parkinson in view of Hara and Song teaches the head-mounted display according to claim 11.  Parkinson teaches wherein the display device further comprises at least two optical modules (see paragraphs 31 and 39 display and optical sensor), a position of a symmetric center line of the at least two optical modules is related to the sensing result of the at least one eye-tracking sensor, and an inclination of the at least two optical modules relative to the wearable component is related to the sensing result of the gravity sensor (see paragraphs 57-60).

Response to Arguments

Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Publication 2019/0179409 to Jones.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN PARKER whose telephone number is (571)270-5161.  The examiner can normally be reached on Monday - Thursday 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAP/
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625